DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are currently pending in the application.

Specification
The disclosure is objected to because of the following informalities: 
In Para. 0044, the line “an X axis 102 and a Y axis 104. The axis 102 illustrates time, while the axis 104 may illustrate various metrics as further described below” should be revised to:
-- an X axis [[102]] 202 and a Y axis [[104]] 204. The axis [[102]] 202 illustrates time, while the axis [[104]] 204 may illustrate various metrics as further described below--,
since the reference numerals 202 & 204 are used in Fig. 9, and reference numerals 102 & 104 were already used in Fig. 8 to denote step blocks in the process 100.
Appropriate correction is required.


Claim Objections
Claim 4, 6 & 7 are objected to because of the following informalities: 
Claim 4, line 2-3, recites “comparing the temperature different to a temperature difference setpoint”, which should be revised to: -- comparing the temperature [[different]] difference
Claim 6 is objected to because there are two separate claims that are numbered “6” (the first is dependent on claim 5, while the second is dependent on claim 1; for examination purposes, claim 7 will be considered dependent on the second claim 6 that recites a “first temperature sensor”);
Claim 7, line 4, recites “based deriving a temperature difference”, which is believed to be in error for: -- based on [[deriving]] a temperature difference --;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 & 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 recites “the third sensor is communicatively coupled to a system of the turbomachinery that does not include the thermal delivery system and used during operations of the system”.  This renders the claim indefinite, as it is unclear what “system” the term “the system” in line 3 of the claim is referring to (i.e. the “system of the turbomachinery” introduced system” introduced in claim 1).   Furthermore, it is unclear what is “used during operations of the system” (the third sensor? The system of the turbomachinery?).
Claim 16 recites the limitations “the first sensor” and “the second sensor”.  There is insufficient antecedent basis for these limitations in the claim.  Note, that claim 16 is dependent on claim 12, which has not previously introduced any “first sensor” or “second sensor”.  Claim 15 however, has introduced “a first temperature sensor” and “second temperature sensor” (it is unclear if the sensors of claim 16 are meant to be referring to the temperature sensors of claim 15).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reiter (US 2014/0193237).
Regarding independent claim 1, Reiter discloses a system, comprising: 
a heat management system (Reiter Fig. 1), comprising: 
a thermal delivery system 40, 41, 42 (“at least one electrical heating device”) configured to providing heating, cooling, or a combination thereof, to a first zone of a turbomachinery (Reiter Fig. 1, there are at least several “zones” where the thermal delivery systems are placed, electrical heating devices for the connecting wall 40 are placed on several connecting walls 49, heating devices for the inner casing 41 are placed on the inner casing walls 22 (also called vane carrier) and heating devices for the outer casing 42 are placed on the outer casing walls 23”); and 
a controller (Para. 0029, “The control can be carried out with an open or closed loop controller”) operatively coupled to the thermal delivery system (the electrical heating devices are controlled by the controller in the manner disclosed) and configured to control the heating, the cooling, or the combination thereof, of the first zone (Para. 0024, 0029, the heaters can be controlled based on a schedule and the operating mode of the turbomachine; claim 10), to minimize or to eliminate positional changes, structural changes, or a combination thereof (“buckling” is specifically mentioned), in one or more components of the turbomachinery due to thermal energy (Para. 0020, “By heating the lower half so called buckling, which is due to a higher temperature in the upper half, can be mitigated”; claim 13). 
Regarding claim 2, Reiter discloses the system of claim 1, wherein the controller is configured to independently control the heating, the cooling, or the combination thereof, of the first zone (for instance, an upper half of a casing within the turbomachine) from the heating, the cooling, or the combination thereof, of a second zone (a lower half of the casing of the turbomachine) of the turbomachinery (Para. 0017, “if a temperature measurement indicates that a region in the upper half of the casing has a lower temperature than the corresponding region in the lower half (for example at the same axial position) the heating element in the region of the upper half of the casing can be activated to heat that region until it has the same temperature as the corresponding region in the lower half”; the regions can also be axially distinct regions of the turbomachine, Para. 0019, “Depending on the load and operating condition (steady state or transient) a certain temperature profile is expected in axial direction of the gas turbine. If a measured temperature profile of the casing is outside the expected profile, the casing can be locally heated to establish the expected temperature profile”; claim 7, “a plurality of electrical heating devices distributed in axial and circumferential direction around the casing… different electrical heating devices are configured and connected to a power source such that they can be individually controlled…”). 
Regarding claim 3, Reiter discloses the system of claim 1, wherein the one or more components comprise a lower shell (lower half casing) mechanically coupled to an upper shell (upper half casing) of a gas turbine engine 10 (Para. 0017, Reiter Fig. 1), and wherein the controller is configured to control the heating, the cooling, or the combination thereof, by deriving a temperature difference (a “temperature inhomogeneity”, Para. 0017-18) between the lower shell and the upper shell (Para. 0017, “if a temperature measurement indicates that a region in the upper half of the casing has a lower temperature than the corresponding region in the lower half (for example at the same axial position) the heating element in the region of the upper half of the casing can be activated to heat that region until it has the same temperature as the corresponding region in the lower half”). 
Regarding claim 4, Reiter discloses the system of claim 3, wherein the controller is configured to control the heating, the cooling, or the combination thereof, by comparing the temperature difference to a temperature difference setpoint, and to adjust the heating, the cooling, or the combination thereof, based on the comparison (Para. 0017-0018; the “temperature inhomogeneity” is indicative of the temperature difference being at an unacceptable level, i.e. exceeding some difference threshold, resulting in appropriate heating applied to resolve the inhomogeneity; Para. 0026, “heating can also be used to control the temperature of at least one section of the casing based on a temperature measurement. The temperature of a specific part can be used or multiple temperature measurements as well as a temperature difference or a combination of both”). 
Regarding claim 5, Reiter discloses the system of claim 1, wherein the controller is configured to provide for fault tolerance of the heating, the cooling, or the combination thereof, of the first zone, by adjusting the heating, the cooling, or the combination thereof, of a second zone (Para. 0019, an axial temperature profile is measured and local regions of the turbomachinery can be heated in order to “establish the expected temperature profile”; as shown in Reiter Fig. 1, the regions containing the thermal delivery systems 40, 41, 42 are axially adjacent each other and can be adjusted/controlled individually if their respective region experiences a temperature outside the expected profile; hence, the system of Reiter can provide for “fault tolerance” since Reiter discloses adjusting the heating of different adjacent zones). 
Regarding claim 6, Reiter discloses the system of claim 5, wherein the second zone is adjacent to the first zone (Reiter Fig. 1, the regions with the thermal delivery systems 40-42 are axially adjacent each other). 
Regarding claim 6, Reiter discloses the system of claim 1, comprising a first temperature sensor disposed in the first zone, and wherein the controller is communicatively coupled to the first temperature sensor and configured to control the heating, the cooling, or the combination thereof, based on signals from the first temperature sensor (Para. 0026, “The heating can also be used to control the temperature of at least one section of the casing based on a temperature measurement. The temperature of a specific part can be used or multiple temperature measurements as well as a temperature difference or a combination of both
Regarding claim 7, Reiter discloses the system of claim 6, comprising a second temperature sensor disposed in the first zone (the at least one section of the casing), and wherein the controller is communicatively coupled to the second temperature sensor and configured to control the heating, the cooling, or the combination thereof, based deriving a temperature difference between a first temperature measured by the first sensor and a second temperature measured by the second sensor (Para. 0026, a temperature difference between temperature measurements on a specific part or within the section of the casing can be used to control the heating, which would imply at least two temperature sensors in that section, since a temperature difference within the section necessitates at least two different temperature sensors in that section). 
Regarding claim 8, Reiter discloses the system of claim 7, wherein the controller is configured to provide for fault tolerance for the first sensor or the second sensor by utilizing measurements provided by a third sensor disposed in a second zone of the turbomachinery (Para. 0019, claim 12, a temperature profile along the axial length of the turbomachine is measured and monitored, which would necessitate at least a third sensor in a second zone, i.e. a different axial zone). 
Regarding independent claim 12, Reiter discloses a method, comprising: 
providing heating, cooling, or a combination thereof, to a first zone (a section of casing) of a turbomachinery (Reiter Fig. 1) via a thermal delivery system 40, 41, 42 (“at least one electrical heating device”; Reiter Fig. 1, there are at least several “zones” where the thermal delivery systems are placed, Para. 0038, “electrical heating devices for the connecting wall 40 are placed on several connecting walls 49, heating devices for the inner casing 41 are placed on the inner casing walls 22 (also called vane carrier) and heating devices for the outer casing 42 are placed on the outer casing walls 23”); and 
controlling the heating, the cooling, or the combination thereof, of the first zone, via a controller (Para. 0029, “The control can be carried out with an open or closed loop controller”; Para. 0024, the heaters can be controlled based on a schedule and the operating mode of the turbomachine; claim 10), to minimize or to eliminate positional changes, structural changes, or a combination thereof (“buckling” is specifically mentioned), in one or more components of the turbomachinery due to thermal energy (Para. 0020, “By heating the lower half so called buckling, which is due to a higher temperature in the upper half, can be mitigated”; claim 13). 
Regarding claims 13,  Reiter discloses the method of claim 12, comprising controlling heating, cooling or a combination thereof, of a second zone of the turbomachinery (a lower half of the casing of the turbomachine), and wherein the heating, cooling, or combination thereof, of the first zone (for instance, an upper half of a casing within the turbomachine) is independently controlled from the heating, cooling, or combination thereof, of the second zone (Para. 0017, “if a temperature measurement indicates that a region in the upper half of the casing has a lower temperature than the corresponding region in the lower half (for example at the same axial position) the heating element in the region of the upper half of the casing can be activated to heat that region until it has the same temperature as the corresponding region in the lower half”; the regions can also be axially distinct regions of the turbomachine, Para. 0019, “Depending on the load and operating condition (steady state or transient) a certain temperature profile is expected in axial direction of the gas turbine. If a measured temperature profile of the casing is outside the expected profile, the casing can be locally heated to establish the expected temperature profile”; claim 7, “a plurality of electrical heating devices distributed in axial and circumferential direction around the casing… different electrical heating devices are configured and connected to a power source such that they can be individually controlled…”). 
Regarding claim 14, Reiter discloses the method of claim 13, comprising providing fault tolerance for the heating, the cooling, or the combination thereof, of the first zone, by adjusting the heating, the cooling, or the combination thereof, of the second zone (Para. 0019, an axial temperature profile is measured and local regions of the turbomachinery can be heated in order to “establish the expected temperature profile”; as shown in Reiter Fig. 1, the regions containing the thermal delivery systems 40, 41, 42 are axially adjacent each other and can be adjusted/controlled individually if their respective region experiences a temperature outside the expected profile; hence, the system of Reiter can provide for “fault tolerance” since Reiter discloses adjusting the heating of different adjacent zones).  
Regarding claim 15, Reiter discloses the method of claim 12, comprising controlling the heating, the cooling, or the combination thereof, of the first zone based on sensed differences in temperature between a first temperature sensor and a second temperature sensor, wherein the first temperature sensor is disposed in a first area of the first zone that experiences cooling faster than a second area of the first zone, and wherein the second sensor is disposed in the second area (Para. 0017-18, a “temperature inhomogeneity” can occur in an area of the casing that experiences “higher heat loss”/faster cooling, and consequently, the thermal delivery system can add heat to the area experiencing faster cooling in order to keep the entire axial zone at the same temperature; Para. 0017 uses examples of an upper region and lower region of the casing at the same axial position experiencing a lower temperature in the upper half than the lower half, resulting in heat being added to the upper half; detecting the temperature difference implies the . 

Claims 1, 10, 11, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popescu (US 2017/0335714).
Regarding  independent claim 1, Popescu discloses a system, comprising: 
a heat management system, comprising: 
a thermal delivery system configured to providing heating, cooling, or a combination thereof, to a first zone (for instance an area A4, or A5, corresponding to a top or bottom portion of the turbine casing 10, Popescu Fig 4 & 5, Para. 0023-25) of a turbomachinery (Para. 0032, cooling via “cooling valves” can be provided by the controller, to cool a component of the turbomachine 1; Claim 13, a “direct air injection system (DAIS)” for injecting air into the turbomachine is also disclosed); and 
a controller 200 operatively coupled to the thermal delivery system and configured to control the heating, the cooling, or the combination thereof, of the first zone, to minimize or to eliminate positional changes, structural changes, or a combination thereof, in one or more components of the turbomachinery due to thermal energy (Para. 0032, “the system 100 may include one or more cooling valves operatively connected to the controller 200 or other device of the system for further minimizing any rubbing risks of the interior components by cooling the components during the turning gear operation, which, e.g., may assist in reducing bowing within the GT 1…operation of the cooling valves may be dependent on the parameters transmitted to the controller 200 from the TDM 300. For example, upon receiving the measured temperatures and identifying that a rubbing risk exists, the controller 200, under the control of the control application, may cause one or more of cooling values operably connected thereto to activate, resulting in the cooling valves dispersing a cooling medium or air for cooling the internal components to reduce the rubbing risks and also the period of time between shutdown and restarting the GT 1.”).
 Regarding claims 10 & 11, Popescu discloses the system of claim 1, wherein the controller 200 is configured to control operations of the turbomachinery (Para. 0030-32, the controller monitors the temperature of the top dead center area A4 and bottom dead center area A5, in real-time, to monitor turbine blade tip clearance values and initiate or block an engine restart operation; note the claim does not explicitly define what “operations” are being controlled); wherein the turbomachinery comprises a gas turbine engine, and wherein the controller is configured to control a shutdown operation (during and after turbomachine shutdown, the controller monitors the casing temperatures using temperature detecting means 300 and determines whether to take action to reduce rubbing risks and the period of time between shutdown and restart of the engine, Para. 0031-32). 
Regarding independent claim 17, Popescu discloses a non-transitory computer readable medium (Para. 0018, “the computing systems and devices described herein may be assembled by a number of computing components and circuitry such as, for example, one or more processors (e.g., Intel.RTM., AMD.RTM., Samsung.RTM.) in communication with memory or other storage medium”; Para. 0021) comprising executable instructions which, when executed by a processor, cause the processor to: 
provide heating, cooling, or a combination thereof, to a first zone of a turbomachinery via a thermal delivery system (Para. 0032, cooling via “cooling valves” can be provided by the direct air injection system (DAIS)” for injecting air into the turbomachine is also disclosed); and 
control the heating, the cooling, or the combination thereof, of the first zone, via a controller, to minimize or to eliminate positional changes, structural changes, or a combination thereof, in one or more components of the turbomachinery due to thermal energy (Para. 0032, “the system 100 may include one or more cooling valves operatively connected to the controller 200 or other device of the system for further minimizing any rubbing risks of the interior components by cooling the components during the turning gear operation, which, e.g., may assist in reducing bowing within the GT 1…operation of the cooling valves may be dependent on the parameters transmitted to the controller 200 from the TDM 300. For example, upon receiving the measured temperatures and identifying that a rubbing risk exists, the controller 200, under the control of the control application, may cause one or more of cooling values operably connected thereto to activate, resulting in the cooling valves dispersing a cooling medium or air for cooling the internal components to reduce the rubbing risks and also the period of time between shutdown and restarting the GT 1.”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reiter in view of Popescu.
Regarding independent claim 17, Reiter discloses a controller (Para. 0029, “The control can be carried out with an open or closed loop controller”) configured to provide heating, cooling, or a combination thereof, to a first zone of a turbomachinery (Reiter Fig. 1, there are at least several “zones” where the thermal delivery systems are placed, Para. 0038, “electrical heating devices for the connecting wall 40 are placed on several connecting walls 49, heating devices for the inner casing 41 are placed on the inner casing walls 22 (also called vane carrier) and heating devices for the outer casing 42 are placed on the outer casing walls 23”) via a thermal delivery system 40, 41, 42 (“at least one electrical heating device”); and 
control the heating, the cooling, or the combination thereof, of the first zone (Para. 0024, 0029, the heaters can be controlled based on a schedule and the operating mode of the turbomachine; claim 10), to minimize or to eliminate positional changes, structural changes, or a combination thereof (“buckling” is specifically mentioned), in one or more components of the turbomachinery due to thermal energy (Para. 0020, “By heating the lower half so called buckling, which is due to a higher temperature in the upper half, can be mitigated”; claim 13). 
Reiter fails to explicitly teach a non-transitory computer readable medium comprising executable instructions which, when executed by a processor, cause the processor to provide the heating, cooling, or a combination thereof to the first zone via the thermal delivery system.  
Popescu discloses a non-transitory computer readable medium (Para. 0018, “the computing systems and devices described herein may be assembled by a number of computing components and circuitry such as, for example, one or more processors (e.g., Intel.RTM., AMD.RTM., Samsung.RTM.) in communication with memory or other storage medium”; Para. cooling valves” can be provided by the controller, to cool a component of the turbomachine 1; Claim 13, a “direct air injection system (DAIS)” for injecting air into the turbomachine is also disclosed) to minimize or to eliminate positional changes, structural changes, or a combination thereof, in one or more components of the turbomachinery due to thermal energy (Para. 0032, “the system 100 may include one or more cooling valves operatively connected to the controller 200 or other device of the system for further minimizing any rubbing risks of the interior components by cooling the components during the turning gear operation, which, e.g., may assist in reducing bowing within the GT 1…operation of the cooling valves may be dependent on the parameters transmitted to the controller 200 from the TDM 300. For example, upon receiving the measured temperatures and identifying that a rubbing risk exists, the controller 200, under the control of the control application, may cause one or more of cooling values operably connected thereto to activate, resulting in the cooling valves dispersing a cooling medium or air for cooling the internal components to reduce the rubbing risks and also the period of time between shutdown and restarting the GT 1.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a non-transitory computer readable medium and processor, as taught by Popescu, into the system of Reitner, in order to provide a controller that can store pre-defined process functions and measurement data, as well as execute the disclosed control steps for providing selective heating to the turbomachine.  Providing a controller having a non-
Regarding claim 18, Reiter in view of Popescu teaches the computer readable medium of claim 17, and Reiter further teaches instructions that cause the processor to control heating, cooling or a combination thereof, of a second zone of the turbomachinery, and wherein the heating, cooling, or combination thereof, of the first zone is independently controlled from the heating, cooling, or combination thereof, of the second zone (Para. 0017, “if a temperature measurement indicates that a region in the upper half of the casing has a lower temperature than the corresponding region in the lower half (for example at the same axial position) the heating element in the region of the upper half of the casing can be activated to heat that region until it has the same temperature as the corresponding region in the lower half”; the regions can also be axially distinct regions of the turbomachine, Para. 0019, “Depending on the load and operating condition (steady state or transient) a certain temperature profile is expected in axial direction of the gas turbine. If a measured temperature profile of the casing is outside the expected profile, the casing can be locally heated to establish the expected temperature profile”; claim 7, “a plurality of electrical heating devices distributed in axial and circumferential direction around the casing… different electrical heating devices are configured and connected to a power source such that they can be individually controlled…”). 
Regarding claim 19, Reiter in view of Popescu teaches the computer readable medium of claim 18, and Reiter further teaches instructions that cause the processor to provide fault tolerance for the heating, the cooling, or the combination thereof, of the first zone, by adjusting the heating, the cooling, or the combination thereof, of the second zone (Para. 0019, an axial temperature profile is measured and local regions of the turbomachinery can be heated in order establish the expected temperature profile”; as shown in Reiter Fig. 1, the regions containing the thermal delivery systems 40, 41, 42 are axially adjacent each other and can be adjusted/controlled individually if their respective region experiences a temperature outside the expected profile; hence, the system of Reiter can provide for “fault tolerance” since Reiter discloses adjusting the heating of different adjacent zones). 
Regarding claim 20, Reiter in view of Popescu discloses the computer readable medium of claim 17, and Reiter further teaches instructions that cause the processor to control the heating, the cooling, or the combination thereof, of the first zone based on sensed differences in temperature between a first temperature sensor and a second temperature sensor (a “temperature inhomogeneity”, Para. 0017-18, “if a temperature measurement indicates that a region in the upper half of the casing has a lower temperature than the corresponding region in the lower half (for example at the same axial position) the heating element in the region of the upper half of the casing can be activated to heat that region until it has the same temperature as the corresponding region in the lower half”), wherein the first temperature sensor is disposed in a first area of the first zone (for example, an upper half of the casing that has a lower temperature) that experiences cooling faster than a second area of the first zone (for example, a lower half of the casing that has a higher temperature than the upper half), and wherein the second sensor is disposed in the second area (the first and second areas can also be distinguished by uneven cooling air supply lines or damaged insulation, Para. 0018; temperature measurement devices in each area are suggested in order to provide the indication of circumferential temperature inhomogeneity). 


Allowable Subject Matter
Claims 9 & 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Note, the allowability of claim 16 is based on the interpretation of the claim being dependent on claim 15, which introduced the first and second temperature sensors.

Pertinent Prior Art
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for disclosing system for localized heating and/or cooling of a turbomachine for controlling temperature asymmetry within the turbomachine, including during a shut-down phase.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741